Citation Nr: 1243684	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  08-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by major depressive disorder and anxiety.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to January 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Original jurisdiction resides at the RO in Houston, Texas.

In February 2011, the Veteran presented sworn testimony during a personal hearing in San Antonio, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder which was accompanied by a waiver of local consideration.  See 38 C.F.R.§§ 19.9, 20.1304(c) (2012).

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board observes that the medical evidence of record documents diagnoses of PTSD, major depressive disorder, and anxiety disorder, not otherwise specified (NOS).  See, e.g., VA treatment records dated August and October 2004.  As will be discussed below, the Board finds that the Veteran's diagnosed PTSD is related to his in-service military stressors.  However, the competent and probative evidence of record is unclear as to whether the Veteran's acquired psychiatric disorder symptoms other than PTSD are related to his military service or his now service-connected PTSD; therefore, the Board is remanding this matter for further development.  Despite the fact that the Board will continue to address the PTSD as separate from the claim for an acquired psychiatric disorder to include a psychiatric disorder manifested by major depressive disorder and anxiety, the RO is reminded that in evaluating these disorders, the rule concerning the avoidance of pyramiding, pursuant to 38 C.F.R. § 4.14 (2012) must be followed.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.
  
The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by major depressive disorder and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently diagnosed PTSD was precipitated by stressors which he experienced during active military service while serving in Southeast Asia.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VCAA notice letters were sent to the Veteran regarding his service connection claim in July 2004, August 2007, and December 2008.  These letters appear to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letters in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the August 2007 and December 2008 VCAA letters, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's claim of entitlement to service connection for PTSD.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue of entitlement to service connection for PTSD.


Service connection for PTSD

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010); effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.

With respect to element (1) of 38 C.F.R. § 3.304(f), current disability, the medical evidence of record documents conflicting diagnoses of PTSD.  

The Board observes that multiple VA mental health evaluations note diagnoses of PTSD.  See, e.g., a VA treatment record dated December 2004.  These diagnoses are based on psychiatric examination of the Veteran and consideration of his medical history, to include his military service in Thailand.     

In contrast to the VA treatment records documenting diagnoses of PTSD, a VA examiner declined to diagnose the Veteran with such in a September 2004 opinion.   The VA examiner's rationale for his conclusion was also based on examination of the Veteran and consideration of his medical history, to include the Veteran's reported in-service stressors during military service in Thailand.    

The above-referenced VA treatment records and opinion of the September 2004 VA examiner appear to have been based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Given both positive and negative evidence of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran currently suffers from PTSD.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  As such, element (1) is satisfied.  

With respect to element (2) of 38 C.F.R. § 3.304(f), combat status or a confirmed stressor, the Veteran has described in-service stressors that he believes led to the development of PTSD.  In particular, he stated that during his period of military service in Southeast Asia, he performed his duties as an aerial gunner which involved flying over populated areas and firing at villages, supply dumps, fuel dumps, and boats.  See, e.g., the February 2011 Board hearing transcript, page 8.  He also stated that while performing these duties, he feared for his life because he received enemy gunfire.  Id. at pgs. 14-15.

The Board notes that the Veteran's service personnel records confirm that he performed duties as an AC-130 Aerial Gunner as well as an aircraft scanner which involved sighting and reporting enemy aircraft fire.  His personnel records also show that he served in Southeast Asia.  As such, the fact that the Veteran's military duties were an aerial gunner and aircraft scanner during service in Southeast Asia while such events occurred strongly suggests that he was, in fact, exposed to gunfire attack.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).
 
Moreover, as discussed in detail above, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, to include suspected gunfire, a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See VA Fast Letter 10-05 (July 16, 2010).  Here, the Veteran has specifically indicated that he was in fear of incoming gunfire during his period of military service.  Further, the Veteran's personnel records document that his duties were an aerial gunner and aircraft scanner and that he served in Southeast Asia during this period.  His exact location need not be proven.  Thus, the Board finds that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  

In short, after carefully considering the matter the Board believes that there is sufficient evidence in the file which serves to confirm the Veteran's claimed stressor.  This is particularly so, given the weight of a veteran's lay testimony in light of the recent regulation amendment of the PTSD provisions.  Accordingly, the Veteran's fear from incoming gunfire during his military service is deemed to be corroborated, and element (2) is therefore met.

With respect to element (3), a VA psychologist has linked the Veteran's currently diagnosed PTSD to his confirmed in-service stressors, noting that his PTSD is due to combat trauma experienced in Vietnam.  See a VA treatment record by J.G., M.D. dated February 2011.  Element (3) of 38 C.F.R. § 3.304(f) has therefore also been met.  In summary, for the reasons and bases expressed above, the Board concludes that service connection for PTSD is warranted.  The appeal is allowed.


ORDER

Entitlement to service connection for PTSD is granted.

REMAND

The Veteran contends that his diagnosed major depressive disorder and anxiety are related to his military service, to include service in Southeast Asia.  See a statement from the Veteran dated September 2008.  

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4).  

Here, the current medical evidence establishes that the Veteran receives treatment for both depression and anxiety disorders.  As discussed above, the Board finds his report that he was exposed to gunfire attack during service in Southeast Asia to be supported by the record.  The question therefore remains whether the evidence indicates that there may be an association between the two.  

In this regard, the Board notes that this decision establishes service connection for PTSD as a result of his service based on the medical evidence of record.  It remains unclear, however, whether the Veteran's other diagnosed psychiatric disabilities are related to that service as well, or to that service-connected disability.  In light of the foregoing, a clarifying medical opinion would be probative in ascertaining the etiology of the Veteran's acquired psychiatric disorder other than PTSD.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 




While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder other than PTSD, to include major depressive disorder and anxiety.  The Veteran's claims folder must be made available to the examiner prior to the examination.
All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's psychiatric disorder other than PTSD is related to his military service, to include service as an aerial gunner in Southeast Asia.

b) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's psychiatric disorder is either (1) caused by, or (2)  aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's
service-connected PTSD.  If the examiner finds that the acquired psychiatric disorder is aggravated by the service-connected PTSD, then he/she should quantify the degree of aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


